DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claims 2 and 4-25 are pending and currently under examination.
Previous rejections not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-7, 15-18, 21, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 2 is amended to add the limitation of “at least one biological sample from a ductal carcinoma in situ (DCIS) lesion” to the claimed composition comprising at least three imaging agents.  
Claims 15 and 21 is amended to add the limitation of “at least one biological sample from a ductal carcinoma in situ (DCIS) lesion” to the claimed combination comprising at least three imaging agents.  
Applicant asserts that support for the amendment may be found specifically in paragraph 74, 236, 237, 263, 427, 471, 485, 495 and 566.  The teaching from these paragraphs are summarized below.
Paragraph [0074] defines the term “biological sample.”
Paragraph [0236] and [0237] states that the application provides methods of detecting a cell in a mammary tissue that is precancerous, and methods of detecting mammary epithelial cell signature in biological sample, and how some of the sample may be obtained. 
Paragraph [0263] discloses performing immunofluorescence assay on a biological sample. 
Paragraph [427] states that the detection method is useful in prognostic for patients with DCIS.
Paragraph [471] and [485] describes identifying markers to distinguish between vHMEC and normal HMEC using FACS, and analysis of paraffin embedded normal, ADH and DCIS samples.

Paragraph [566] describes analyzing telomere content associated with H2AX, TRF2 and COX-2 expression in DCIS.  
The above cited paragraphs do not teach “a composition” or “a combination” that comprises at least one biological sample from DCIS and at least three imaging reagents that binds to p16, Ki67 and COX-2 as claimed in claims 2, 15 and 21.  As such, the addition of the new limitation constitutes new matter.  Dependent claims 4-7, 16-18, 23-25 are rejected for same reason because they depend on claims 2, 15 and 21.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-9, 13-18, 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig et al (US 7,452,727), in view of Ruiz et al. and Boland et al (British Journal of Cancer, 2004, Vol.90, pages 423-429). This rejection is rewritten to address the amendment.  
Hennig et al. teach an automatable method for the improved diagnosis of pathologically altered cells by simultaneously staining at least two different molecular markers, wherein said two different markers may be a combination of p16 and Ki67 (see claim 1, 4 and 6).  Hennig et al. teach that each of the detecting agent may be antibodies labeled by different detectable label, and simultaneously detecting signal from the markers within a single cell of said cell sample (see claim 1). Hennig et al. teach the tissue sample may be a tumor from mammary gland (see claim 5).  
However, Hennig et al. do not teach the inclusion of COX2. Nor does Hennig et al. teach a biological sample from DCIS.  
Ruiz et al. also teach that analysis of biomarkers including p16 and Ki67 from different types of breast tissue, including normal, premalignant, cancer, tumors with different stage, nodal status and BRE grade (see Table 1, 2, and legend). Ruiz et al. teach that a high Ki67 L1 was linked to tumor phenotype including grade, stage, nodal stage and patient prognosis, elevated protein levels of including p16 in breast cancer (see abstract).  
Boland et al. teach Cox-2 expression is associated with an aggressive phenotype in DCIS (see title).  Boland et al. teach detection of Cox-2 and Ki-67 in DCIS paraffin tissue sections by immunohistochemistry (see abstract, and 424, 1st col., 3rd paragraph).  Boland et al. teach there was a positive association of Cox-2 immunoreactivity with cell proliferation in DCIS (see page 426, 2nd col., 1st paragraph).  Boland et al. teach there is a clinical need to determine whether women with Her-2-positive/COX-2 positive DCIS represent a high risk patient population for disease progression or local recurrence, and this cohort may benefit from Cox-2 inhibitor therapy (see page 428, 2nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that p16 and Ki67 are biomarkers involved in premalignant and malignant breast cancer that may be used to identify cancer cells or provide prognosis based on the combined teaching of Hennig et al. and Ruiz et al.  The ordinary skilled in the art would be motivated to include COX2 in the combination taught by Hennig et al. because Boland teaches that it is associated with an aggressive phenotype in DCIS, and patients with aggressive phenotype may be treated by Cox-2 inhibitor.  It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining using labeled antibody as taught by Hennig et al., Ruiz et al. and Boland et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox-2 in a tissue sample.  The ordinary skilled in the art would also recognize that each imaging agent needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit (claims 8, 9, 13, 14, 20 and 22), composition (claims 2, 4-7 and 3) or combination (claims 15-18, 21, 24 and 25) that comprises imaging agent that binds p16, Ki67 and Cox-2 with a tissue sample from DCIS following combined teaching of Hennig et al, Ruiz et al. and Boland et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Claims 10 -12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig, Ruiz and Boland, as applied to claim  2, 4-9, 13-18, 21-25 above, and further in view of Bouvier-Labit (cited previously), Joyce et al (Investigative Ophthalmology & Visual Science, 2005, Vol.45, No.5, pages 1340-1348) and Belvisi et al (cited previously).
The combined teaching from Hennig, Ruiz and Boland have been discussed above. 
However, none of the reference teaches measuring Ki67, p16 and Cox2 mRNA.
Bouvier-Labit et al. teach studying the relationship between the expression of p16 and Ki67 in neuroglial tumors (see abstract).  Bouvier-Labit et al. studied expression of p16 in tissue sample by in situ hybridization with antisense mRNA probe (see page 413, 1st col., 3rd paragraph).  Bouvier-Labit et al. also teach measuring p16 mRNA by RT-PCR, and study Ki67 expression by immunostaining (see page 409, 2nd col., last paragraph).  
Joyce et al. teach measuring Ki-67 mRNA by PCR in corneal endothelium, which is a marker of actively cycling cells (see page 1346, Figure 6 and legend, and page 1342, 2nd col., 2nd paragraph). 
Belvisi et al. teach a nucleic acid probe that binds to mRNA of COX2 (see Figure 2 and legend).  
It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining, RT-PCR or in situ hybridization as taught by both Hennig et al., Ruiz et al., Bouvier-Labit et al., Joyce et al., and Belvisi et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox2 in a tissue sample.  The ordinary skilled in the art would also recognize that each probe needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit containing nucleic acid probes to p16, Ki67 and Belvisi et al. with different detecting label based on the combined teaching of Bouvier-Labit et al., Joyce et al. and Belvisi et al. The teaching from Bouvier-Labit, Joyce and Belvisi et al. demonstrates the availability of nucleic acid probe specific for p16, Ki67 and Cox2 detection. Therefore, the claimed invention of claims 10-12 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
In response to the rejection, Applicant argues that Hennig provides only a few select pairs of markers and provides no guidance as to how these were selected, and provides no examples of a combination of 3 or more markers.  Applicant asserts that Hennig only concerns with markers that are unreliable for detecting cancer cells when used on their own.  Applicant asserts that Hennig provides examples of markers that were purported to play a role in cancer but omitted from Hennig’s marker pairs.  Applicant argues that mcm5 and msh1 were not included in the marker combination, although mcm5 is also a proliferation marker.  Applicant asserts that Perrone fails to provide any guidance to add COX-2 to Hennig’s marker pairs because Perrone does not teach adding COX2 to the pair of Hennig would increase specificity.  Applicant argues that none of the reference provide guidance that there would be advantage to add an additional marker to the combination taught by Hennig.  Applicant argues there would not be any reason to combine markers if they believe they were already reliable by themselves.  Applicant argues that in the context of Hennig’s disclosure, Perrone’s COX2 is a reliable, specific indicator for cancer cells in a tissue sample, which should be exclude from Hennig’s combinations.  Applicant argues that since Hennig did not mention COX2 in the combination of cancer markers, Hennig deliberately excluded COX2 from the biomarker combination, because it is reliable and specific. Applicant alleges the present application teaches that COX2, in combination with at least p16 and Ki67 provide value as a marker combination that can predict the likelihood of future malignant or invasive breast cancer, which is a use distinct from that being used in either of the cited references.  Applicant argues that the specification teaches the combination of p16, Ki67 and COX2 has specific prognostic value over individual markers alone. Applicant argues that high p16 or low Cox2 expression may not be predictive of subsequent disease if Ki67 expression is low, which in contrast to the teaching from Perrone.  Applicant argues that combining Cox2 with p16 and Ki67 would not have success to achieve increased sensitivity in detection as explicitly sought by Hennig.  Applicant asserts that amended claims 2, 15 and 21 specifies a biological sample from DCIS lesion in included.  Applicant argues that combined teaching from Hennig, Ruiz, Perrone and Bouvier-Labit would not render the claims obvious.
The above argument has been considered but deemed unpersuasive. All arguments directed to Perrone are considered moot because this reference is no longer relied upon for the above rejection.  With regard to the teaching from Hennig, Applicant misconstrue the teaching for directed to pairs of biomarkers for cancer diagnosis.  In fact, the molecular marker combination taught by Hennig is not limited to pairs as alleged, but “at least two markers” (see claims 4 and 6), which obviously encompasses 3, 4, 5 or more.  As stated in the above rejection, Ruiz has demonstrated that p16 and Ki67 are measured in DCIS samples, whereas Boland teaches Cox2 expression may indicate a more aggressive phenotype in DCIS.  The ordinary skilled in the art would thus be motivated to include Cox2 together with the combination of p16 and Ki67 to determine a particular DCIS lesion’s prognosis.  The fact that the prior art does not recognize it may increase sensitivity as discovered by Applicant is not relevant in the present case because the claim is not direct to a method of increase specificity of DCIS prognosis, but a composition, a combination or a kit that includes at least 3 markers, p16, Ki67 and Cox2.  The combination of prior art Hennig, Ruiz and Boland provides sufficient teaching to render measuring at least these markers obvious in DCIS samples obvious (see detailed discussion above).  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636